McMILLAN, Judge.
The appellant’s attorney has filed a “no merit” brief, in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The appellant’s attorney has cited several possible issues and has included discussion thereon. However, after searching the record, the attorney has concluded that an appeal would be frivolous. The State and this court have also searched the record and find no error. Therefore, this appeal is dismissed. See Rule 45B, A.R.App.P., and Anders, supra.
APPEAL DISMISSED.
All the Judges concur.